PER CURIAM.
There seems to be no doubt that the summons was served on a person in no way connected with defendant corporation, and that defendant has not appeared, except for the purpose of this appeal, so that the court below never acquired jurisdiction over defendant. The practice of the latter in appealing from the judgment entered without service was proper, as no service of process was made on defendant (Swift & Co. v. Mutual Commission Co. [Sup.] 107 N. Y. Supp. 40; Iron Clad Mfg. Co. v. B. E. Smith & Sons, 28 Misc. Rep. 172, 59 N. Y. Supp. 332; Burkhard v. Smith, 19 Misc. Rep. 31, 42 N. Y. Supp. 638); and the appeal was timely taken, inasmuch as no written notice of the entry of the judgment was served on defendant (Code, § 3046). "
The judgment must be reversed, with costs, and the complaint dismissed.